





Exhibit 10.1







SEPARATION AGREEMENT AND GENERAL RELEASE




THIS SEPARATION AGREEMENT AND GENERAL RELEASE (“Agreement”) is made and entered
into by and between Randolph C. Kohn (“Executive”) and Coastal Banking Co., a
South Carolina corporation (“Coastal”), and Lowcountry National Bank, a national
bank (“LNB”; collectively, Coastal and LNB are the “Employer”).




STATEMENT OF FACTS




Executive has been employed as an officer and employee of the Employer pursuant
to the terms of that certain employment agreement by and among the parties dated
April 6, 2005 (the “Employment Agreement”).  Executive desires to accept the
following agreements, including, without limitation, certain additional
consideration from Employer in return for Executive’s general release set forth
below.  Executive and Employer desire to settle fully and finally all
differences and disputes between them, including, but in no way limited to, any
differences and disputes that might arise, or have arisen, out of Executive’s
employment with and separation from Employer and Executive’s resignation from
the Employer.  




STATEMENT OF TERMS




In consideration of the mutual promises herein, it is agreed as follows:




1.

Non-Admission of Liability.  Neither this Agreement nor Employer’s offer to
enter into this Agreement shall in any way be construed as an admission by
Employer that it has acted wrongfully with respect to Executive or any other
person, or that Executive has any rights whatsoever against Employer.  Employer
specifically disclaims any liability to or wrongful acts against Executive or
any other person, on the part of itself, its shareholders, officers, directors,
employees, agents or representatives.




2.

Resignation of Employment.  Executive acknowledges, understands and agrees that
(a) Executive resigned from his employment with, and as an officer of, Employer
and all affiliated entities on April 30, 2008 (the “Separation Date”), (b)
Executive tendered his resignation as a director of Coastal which was accepted
by Coastal on the Separation Date, and (c) Executive tendered his resignation as
a director of LNB on the Separation Date and that LNB intends to accept such
resignation on the date the consolidation of LNB and First National Bank of
Nassau County is effective, but may accept such resignation earlier at its
discretion.  The parties agree that except as set forth herein, this Agreement
terminates all aspects of the relationship between them.  




3.

Consideration.  In full consideration and as material inducement for Executive’s
signing of this Separation Agreement and General Release, the receipt, adequacy
and sufficiency of which are hereby acknowledged:




(a)

Base Salary Continuation.  Following the Separation Date, Employer will pay the
Executive $400,000 in twenty-four substantially equal monthly installments
payable as of the last business day of each month, beginning on May 30, 2008.














--------------------------------------------------------------------------------







(b)

Pro Rata 2008 Bonus.  Employer will pay the Executive on May 30, 2008 a lump sum
amount of $31,667, representing the pro rata portion of his 2008 annual bonus
earned through the Separation Date.




(c)

COBRA Subsidy.  Employer will subsidize the Executive’s monthly cost of COBRA
health continuation coverage for a period of eighteen (18) months immediately
following the Separation Date; provided the Executive timely elects such
coverage and timely pays his portion of the monthly cost of such coverage.  The
amount of the monthly subsidy to be paid by the Employer will be $520 and the
Employer shall remit the amount directly to the insurance company providing the
coverage.




(d)

Life Insurance.  Employer will pay the next annual premium that becomes due and
payable after the Separation Date on the life insurance policy issued by Valley
Forge Life Insurance Company as policy number VICR009962 on the life of the
Executive.  The scheduled amount of that annual premium payment is $5,775.  Such
annual premium payment is conditioned upon the Employer continuing to be named
as a beneficiary of fifty percent (50%) of the death benefit proceeds under the
policy for the duration of the period of coverage paid for by that annual
premium payment.  Executive agrees to execute any ancillary documentation
reasonably determined to be necessary by the Employer to secure its beneficial
interest in the policy.  




(e)

Consideration for Loss of Disability Coverage.  Executive’s participation under
the Employer’s long-term disability plan will cease as a result of his
resignation.  As consideration for the loss of such coverage, Employer will pay
the Executive $72 per month, payable as of the last business day of each month,
for the twelve (12)-month period immediately following the Separation Date.




(f)

Title to Automobile.  As of the Separation Date, Employer shall convey to the
Executive the title to the automobile that he has been provided for use during
his employment with the Employer under Section 4(d) of the Employment Agreement.
 




(g)

Paid Time Off.  The Employer will pay the Executive a lump sum amount of $8,333
on May 30, 2008 representing the unused portion of his 2008 annual paid time off
as of the Separation Date.  




All legal deductions and required withholdings will be taken from the
consideration set forth above.




4.

Complete Release.  As a material inducement to the parties to enter into this
Agreement, Executive hereby irrevocably and unconditionally releases, acquits
and forever discharges Employer and each of Employer’s stockholders, officers,
directors, employees, successors, assigns, agents, representatives, attorneys,
and all persons acting by, through, under or in concert with any of them
(collectively “Released Parties”), from any and all charges, complaints, claims,
liabilities, obligations, promises, agreements (excluding this Agreement
itself), controversies, damages, actions, causes of action, suits, rights,
demands, costs, losses, debts, and expenses of any nature whatsoever, known or
unknown, suspected or unsuspected, including, but not limited to, rights arising
out of alleged violations or breaches of any contracts, express or implied
(including the Employment Agreement), or any tort, or any legal restrictions on
Employer’s right to terminate employees, or any federal, state or other
governmental statute, regulation, or ordinance, including, without limitation:
(1) Title VII of the Civil Rights Act of 1964, as amended by the Civil Rights
Act of 1991; (2) the Americans with Disabilities Act; (3) 42 U.S.C. § 1981;
(4) the Age Discrimination in Employment Act, as amended by the Older Workers
Benefit Protection Act; (5) the Equal Pay Act; (6) the Employee Retirement
Income Security Act (“ERISA”); (7) Section 503 of the Rehabilitation Act of
1973; (8) the False Claims Act (including





2




--------------------------------------------------------------------------------







the qui tam provision thereof); (9) the Occupational Safety and Health Act; (10)
the Consolidated Omnibus Budget Reconciliation Act of 1986 (“COBRA”); (11)
intentional or negligent infliction of emotional distress or “outrage”;
(12) interference with employment and/or contractual relations; (13) wrongful
discharge; (14) invasion of privacy; (15) assault and battery; (16) defamation;
(17) whistleblowing; and (18) violation of any other legal or contractual duty
arising under the laws of the state of Georgia, South Carolina or the United
States of America, (individually the “Claim” and collectively the “Claims”),
which Executive now has, owns or holds, or claims to have, own or hold, or which
Executive at any time heretofore had, owned or held, or claimed to have, owned
or held, against each or any of the Released Parties at any time up to and
including the date of execution of this Agreement.




The parties specifically agree that this release does not cover, and Executive
expressly reserves, indemnification rights existing to him as a current or
former director and/or officer of Employer under the Articles and Bylaws of the
Employer and pursuant to applicable state law and in accordance with any D&O
policy existing for former officers and directors of Employer.




5.

Cessation of Authority.  




(a)

Executive acknowledges, understands and agrees that following the Separation
Date, Executive is not authorized to incur any expenses, obligations or
liabilities, or to make any commitments on behalf of Employer, except as
provided in subsection (b).  Executive agrees to submit to Coastal’s Chief
Executive Officer, Michael Sanchez, within three days of the Separation Date,
any and all expenses that were incurred by Executive on behalf of Employer prior
to the Separation Date (which have not previously been reimbursed) and any and
all contracts or other obligations entered into by Executive on behalf of
Employer prior to the Separation Date (which have not previously been
disclosed), including but not limited to any loans agreed to or memoranda of
understanding entered into on behalf of the Employer.  Employer agrees to
reimburse Executive for reimbursable expenses incurred by Executive through his
Separation Date which have not yet been reimbursed within sixty (60) days
following the Separation Date and which are promptly submitted to Employer
within (30) days following the Separation Date.  Any expenses submitted to the
Employer more than thirty (30) days following the Separation Date shall not be
eligible for reimbursement, except as provided in subsection (b).  Except as
provided in subsection (b), reimbursements provided for in this Section 5(a)
shall otherwise be processed pursuant to Employer’s standard policies and
procedures relating to reimbursement of expenses. In no event shall any
reimbursement under this Section 5(a) be paid after the last day of the taxable
year following the taxable year in which the expense was incurred, nor shall the
amount of reimbursable expenses incurred in one taxable year affect the expenses
eligible for reimbursement in any other taxable year.  The right to a
reimbursement or an in-kind benefit under this Section 5(a) will not be subject
to liquidation or exchange for another benefit.




(b)

To the extent Executive incurs expenses in his capacity as a director of LNB up
until the date such board of directors accepts his resignation as a director of
LNB, such expenses shall only be reimbursed if such expenses are approved for
reimbursement by the board of directors of LNB.  All expenses eligible for
reimbursement under this Section 5(b) must be incurred by Executive prior to the
date the board of directors of LNB accepts his resignation as a director of LNB
for Executive to be eligible for the reimbursement.  All such reimbursements
shall be paid as soon as administratively practicable, but in no event shall any
such reimbursement be paid after the last day of the taxable year following the
taxable year in which the expense was incurred, nor shall the amount of
reimbursable expenses incurred in one taxable year affect the expenses eligible
for reimbursement in any other taxable year.  The right to a reimbursement under
this Section 5(b) will not be subject to liquidation or exchange for another
benefit.





3




--------------------------------------------------------------------------------










6.

Return of Company Materials and Property.  Executive acknowledges, understands
and agrees that as a result of Executive’s employment with Employer, Executive
has had in Executive’s custody, possession and control documents, data,
materials, files and other items that are the property of Employer or its
customers, including loan applications and portfolios and Trade Secrets and
Confidential Business Information (as such terms are defined in the Employment
Agreement, collectively, “Company Information”).  Executive agrees that to the
extent Executive has not already done so, Executive will turn over to Coastal’s
Chief Executive Officer within three days of the Separation Date, all files
(including loan files), memoranda, records, credit cards, manuals, computer
equipment, computer software, pagers, cellular phones, facsimile machines,
Company Information, and any other equipment or documents, and all other
property of similar type that Executive received from Employer and/or that
Executive used in the course of Executive’s employment with Employer and that is
the property of Employer or its customers (including any electronic versions of
such items).  Executive further agrees that after returning any electronic or
physical versions of such items, Executive will permanently delete and destroy
any remaining electronic versions or physical copies in Executive’s possession,
custody or control.  Executive further acknowledges, understands and agrees that
he will not delete or destroy any information from his desktop computer other
those items that are strictly personal in nature not related to the scope of
Executive's employment and with the prior consent of the Coastal’s Chief
Executive Officer.




7.

Confidentiality of Agreement.  Executive acknowledges, understands and agrees
that Executive has kept and will keep the terms, amount, value, and nature of
consideration paid to Executive, and the existence of this Agreement completely
confidential, and that Executive will not hereafter disclose any information
concerning this Agreement to anyone other than Executive’s immediate family,
accountants, attorneys and other professional representatives who will be
informed of and bound by this confidentiality clause.  Notwithstanding the
foregoing, Executive acknowledges that Employer may disclose the existence of
this Agreement and any information concerning the Agreement to the extent
required by law including, but not limited to, Employer’s public reporting
obligations under the Securities Exchange Act of 1934.




8.

Non-Disparagement and Professionalism.  Executive acknowledges, understands and
agrees that Executive will not make or issue, or procure any person or entity to
make or issue, any statement in any form (including but not limited to,
statements to the media, on web-sites, via the internet or in web “chat rooms”)
concerning: (i) Employer or any Released Parties; (ii) Executive’s employment
relationship with Employer; (iii) the termination of Executive’s employment
relationship with Employer, or (iv) the resignation of Executive as a director,
to any person or entity if such statement is harmful to or disparaging of
Employer or any Released Party.   Furthermore, Executive will assist Employer in
transitioning any of Employer’s clients with whom Executive had primary contact
or over whose accounts Executive had primary responsibility to another officer
or employee of the Employer.





4




--------------------------------------------------------------------------------










9.

Age Discrimination In Employment Act.  Executive acknowledges, understands and
agrees that this Agreement and the termination of Executive’s employment and
directorship and all actions taken in connection therewith are in compliance
with the Age Discrimination in Employment Act (“ADEA”) and the Older Workers
Benefit Protection Act (“OWBPA”) and that the releases set forth in Section 4
hereof shall be applicable, without limitation, to any claims brought under
these Acts.  Executive further acknowledges, understands and agrees that:




(a)

the release given by Executive in this Agreement is given solely in exchange for
the consideration set forth in Section 3 of this Agreement and such
consideration is in addition to anything of value which Executive was entitled
to receive prior to entering into this Agreement;




(b)

by entering into this Agreement, Executive does not waive rights or claims that
may arise after the date this Agreement is executed;




(c)

Executive has been advised to consult an attorney prior to entering into this
Agreement, and this provision of this Agreement satisfies the requirement of the
OWBPA that Executive be so advised in writing;




(d)

Executive has been offered twenty-one (21) days from his receipt of this
Agreement within which to consider this Agreement; and




(e)

for a period of seven (7) days following Executive’s execution of this
Agreement, Executive may revoke this Agreement by delivering written notice of
such revocation to the Coastal’s Chief Executive Officer, Michael Sanchez, and
this Agreement shall not become effective or enforceable until such seven (7)
day period has expired.




10.

No Other Claims.  Executive acknowledges, understands and agrees that Executive
has not filed, nor assigned to others the right to file, nor are there pending,
any complaints, charges or lawsuits by or on behalf of Executive against
Employer with any governmental agency or any court.




11.

Acknowledgments.  




(a)

Executive acknowledges that Employer has eliminated Executive’s position as
President of Coastal and President and Chief Executive Officer of LNB and has
offered Executive the opportunity to retire and resign his position rather than
accept a substantial change in duties, responsibilities, and authority.
 Executive acknowledges that this Agreement eliminates all rights to severance
he has or may have under the Employment Agreement.

(b)

Executive acknowledges, understands and agrees that Executive has been paid in
full for all hours that Executive has worked for Employer and that Executive has
been paid any and all compensation or bonuses which have been earned by
Executive (whether under any employment agreement or otherwise) through the date
of execution of this Agreement.

(c)

Executive acknowledges, understands and agrees that Executive does not have any
outstanding loans from or balances due to Employer.





5




--------------------------------------------------------------------------------










(d)

Executive acknowledges, understands and agrees that Executive has been informed
of Employer’s Family and Medical Leave Act (“FMLA”) policy and Executive’s
rights thereunder.  Executive acknowledges, understands and agrees that he has
not been denied any FMLA leave, that he is not currently requesting any FMLA
leave, and that to the extent applicable, he has been returned to his same or a
substantially similar job following any FMLA leave that he has taken.




(e)

Executive acknowledges, understands and agrees that Executive has no knowledge
of any actions or inactions by any of the Released Parties or by Executive that
Executive believes could possibly constitute a basis for a claimed violation of
any federal, state, or local law, any common law or any rule promulgated by an
administrative body or banking authority.




(f)

Executive acknowledges, understands and agrees that the consideration described
above in Section 3 of this Agreement is not required by Employer’s policies and
procedures or by any contracts between Executive and Employer.  Executive
further acknowledges, understands and agrees that Executive’s entitlement to
receive the consideration set forth in Section 3 is conditioned upon Executive’s
execution and delivery of this Agreement and compliance with the terms of this
Agreement.




(g)

Executive acknowledges, understands and agrees that in executing this Agreement
Executive does not rely, and has not relied, upon any representation or
statement not set forth herein made by any of the Released Parties or by any of
the Released Parties’ agents, representatives, or attorneys with regard to the
subject matter, basis or effect of this Agreement or otherwise.




(h)

Employer advises Executive to consult with an attorney prior to executing this
Agreement.  Executive acknowledges, understands and agrees that Executive has
had the opportunity to consult counsel if Executive chose to do so.  Executive
acknowledges, understands and agrees that Executive is responsible for any costs
and fees resulting from Executive’s attorney reviewing this Agreement.




(i)

Executive acknowledges, understands and agrees that neither Executive nor
Executive’s heirs, executors, administrators, successors or assigns shall be
entitled to any personal recovery in any proceeding of any nature whatsoever
against Employer or any Released Parties arising out of any of the matters
released in this Agreement.




12.

Severability.  The provisions of this Agreement are severable, and if any
paragraph or part is found to be unenforceable, the remainder of the Agreement
shall remain fully valid and enforceable.  

13.

Duty to Cooperate.  Executive agrees to cooperate fully with Employer regarding:
any banking or regulatory matters (including any investigations or audits); with
respect to clients or customers of Employer or with respect to any employment or
business issues, that arise after the Separation Date.  




14.

Sole and Entire Agreement.  This Agreement sets forth the entire agreement
between the parties hereto, and supersedes any and all prior agreements or
understandings between the parties pertaining to the subject matter hereof,
including, without limitation, Sections 5(e), (f), and (h) of the Employment
Agreement which are hereby extinguished; provided however, that this Agreement
does not waive or supercede any provision of the Employment Agreement that
survive termination of employment pursuant to their terms, including but not
limited to Sections 6, 7, 8, 9, 10 and 15, which shall remain in full force and
effect.  








6




--------------------------------------------------------------------------------







15.

Binding Effect; Assignment.  This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective heirs, representatives,
successors, transferees and permitted assigns.  This Agreement shall not be
assignable by Executive but shall be freely assignable by Employer.




16.

Governing Law.  This Agreement shall be interpreted under the laws of the State
of South Carolina.




17.

Regulatory Approval.  The parties have entered into this Agreement in good
faith, intending to be bound fully hereby.  Nonetheless, the parties
acknowledge, understand and agree that the Employer is a regulated entity and,
to the extent any regulatory agency has the authority to disapprove or void this
Agreement, the parties agree to be bound thereby.




18.

Knowledgeable Decision By Executive.  Executive acknowledges, understands and
agrees that Executive has read all the terms of this Agreement.  Executive
understands the terms of this Agreement and understands that this Agreement
releases forever Employer from any legal action, arising from Executive’s
relationship with Employer as an employee and board member and the termination
of the employment relationship between Executive and Employer.  Executive is
signing and delivering this Agreement of Executive’s own free will in exchange
for the consideration to be given to Executive.




19.

Taxes.


(a)

Notwithstanding anything contained herein to the contrary, all payments made
under this Agreement shall be subject to withholding for all applicable taxes,
including, but not limited to, income, employment and social insurance taxes, as
shall be required by law.  The Employer and the Executive desire that the
benefits and payments described in this Agreement be exempt from, or comply
with, the requirements of Section 409A of the Internal Revenue Code.  To that
end, if the Executive suggests any amendments to this Agreement that the
Executive believes will make certain benefits or  payments under this Agreement
exempt from or compliant with Section 409A, the Employer will use reasonable
efforts to cooperate with the Executive in negotiating and implementing any such
amendments, provided that such amendments do not, in the sole discretion of the
Employer, have a cost to the Employer (apart from legal fees associated with
negotiating, drafting and submitting any required regulatory filings), or
adversely affect the Employer in any manner.  Notwithstanding the foregoing, the
Employer makes no guarantee as to any tax consequences relating to this
Agreement, and the Employer does not represent or warrant that any payments or
benefits under this Agreement are exempt from or compliant with Section 409A.
Further, the Executive shall be responsible for his own taxes under this
Agreement, including, if and to the extent applicable, taxes under Section 409A
and 4999 of the Internal Revenue Code.




(b)

To the extent any payment amount due to the Executive would be payable on the
Separation Date but shall be deferred for six months due to the application of
Internal Revenue Code Section 409A, interest shall accrue on such deferred
amounts beginning on the Separation Date at a rate equal to the prime rate as
published in The Wall Street Journal from time to time.





7




--------------------------------------------------------------------------------










20.

Full and Careful Consideration.  Executive acknowledges, understands and agrees
that Executive may take the Agreement home and carefully consider all of its
provisions before signing it.  Executive may take up to twenty-one (21) days to
decide whether Executive wants to accept and sign this Agreement.  Executive
acknowledges, understands and agrees that if Executive signs this Agreement,
Executive will then have an additional seven (7) days after Executive signs the
Agreement in which to revoke it.  This Agreement will not be effective or
enforceable, nor will any consideration be paid, until after the seven (7) day
period has expired.  Again, Executive is free, and encouraged, to discuss the
contents and advisability of signing this Agreement with an attorney of
Executive’s choosing.




21.

Effective Date.  This Agreement shall become effective immediately following the
seven (7) revocation period set forth herein (the “Effective Date”).  As of the
Effective Date, if Executive has not revoked this Agreement, this Agreement
shall be fully effective and enforceable.




EXECUTIVE SHOULD READ THIS AGREEMENT CAREFULLY.  THIS AGREEMENT INCLUDES A
RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS AND CONTAINS RESTRICTIVE COVENANTS
BARRING SPECIFIC ACTIVITIES.




[SIGNATURES FOLLOW ON NEXT PAGE]





8




--------------------------------------------------------------------------------










SIGNATURES:

 

 

 

 

 

 

 

 

 

April 29, 2008

 

 

/s/ Randolph C. Kohn

 

DATE

 

 

RANDOLPH C. KOHN

 

 

 

 

 

 

 

 

 

 

 

April 29, 2008

 

 

COASTAL BANKING COMPANY

 

DATE

 

 

 

 

 

 

By:

/s/ Michael Sanchez

 

 

 

Name:

Michael Sanchez

 

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

April 2, 2008

 

 

LOWCOUNTRY NATIONAL BANK

 

DATE

 

 

 

 

 

 

By:

/s/ Michael Sanchez

 

 

 

Name:

Michael Sanchez

 

 

 

Title:

Director

 











9


